NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
STEPHEN W. GINGERY,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Responden.t.
2011-3225
Petition for review of the Merit SySten1S Protection
Board in case no. CH3330101038-I-1.
ON MOTION
ORDER
Stephen W. Gingery moves without opposition to re-
form the official caption to designate the Merit Systems
Protection Board as the respondent and for extensions of
time to file his informal brief
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig~
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case We

GINGERY V. MSPB
2
determine that the Board should be designated as the
respondent
Accordingly,
IT ls ORDERED THAT:
(1) The motions to reform the official caption are
granted The revised official caption is reflected above.
(2) The motions for extensions of time are granted
Gingery’s informal brief is due within 30 days of the date
of filing of this order.
DEC 2 9 2011
Date
cc: Stephen W. Gingery
Devin A. Wolak, Esq.
Michael Carney, Esq.
s20
FOR THE COURT
/s/ J an Horbaly '
J an Horbaly
Clerk
ElLEl1P
u.s. cong oF ne ms ron
t ms F nERAL macon
DEC 2 9 2011
JAN HORBALY
CLEIK